Title: To George Washington from John Tucker, 16 July 1785
From: Tucker, John
To: Washington, George



Dear Sir
Barbados July 16, 1785

The sensible pleasure I feel at being Personally known to you, has Induced me to send you the Inclosed Dissertation on the Revolutions of States and Empires. It is the performance of a Worthy Clergyman of this Island; a Gentleman of a most amiable Character, and who I have the Happiness of being Intimately acquainted with.
As this Treatise Breaths Liberal sentiments, Favourable to the Future Happiness and Prosperity of my Country; so I please my self it will not only meet with Your Approbation, but also with the Approbation of all America.
Inclosd I send you a Letter Mr Bowcher wrote to me on the Subject; and to which I beg leave to Refer you by which you will find he has under Contemplation a Code of Laws respecting the future Prosperity and Happiness of America.
This Worthy Gentleman has a Numerous Family, and the Living

of his Parish does not admit him to make that Provision for them that his Friends wish him the Power of doing, a Circumstance that has in some Measure Induced many of his Friends to undertake the disposal of these Treatises, and as I have the pleasure of being of the Number, so I shall by the first Vessel to Norfolk, send to Mr Thos Newton and to Mr Wm Pennock at Richmond One Hundred Copies to be disposed of at a Dollar Each; so that should this Gentlemans Sentiments Coincide with your Ideas, Permit me, Sir, to request the Favor of your Countenance in the Disposal of them; An Obligation that I shall be Happy to make you any return for in this Island. I am, Believe me, Dear Sir, Your very Obedt hum. Servt

John Tucker

